Citation Nr: 1445291	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to July 1970, including combat service in the Republic of Vietnam and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2014, the Board remanded the current appellate claim for further development, to include a VA examination.  Such an examination was accomplished in May 2014, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the Board's remand in this case appears to have been substantially accomplished to the extent permitted by the cooperation of the Veteran.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable (zero percent); and superficial scars of the bilateral lower extremities, evaluated as noncompensable.  His overall combined disability rating is 40 percent.

2.  The preponderance of the evidence is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.

CONCLUSION OF LAW

The criteria for assignment of a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Board observes the Veteran was sent notification via letters dated in March 2010, May 2011, March 2014, and April 2014 which, in pertinent part, informed him of the information and evidence used by VA to determine disability rating(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.  The Board acknowledges that this correspondence does not appear to include an explicit explanation of what was necessary to substantiate a TDIU claim.  Nevertheless, the Veteran has actively participated in the processing of his case, and the statements submitted in support of his case to include from his attorney have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Further, although not an explicit notification letter, it is observed that the March 2014 Board remand included a summary of the criteria for establishing a TDIU.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, the Board finds the duty to notify is satisfied in this case.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his appeal, and he has indicated no hearing is desired in this case.  The Board observes that, as noted in the March 2014 remand, the RO sent the Veteran a letter in May 2011 requesting that he give them authorization to obtain treatment records from the psychologist he was receiving treatment from.  However, there is no indication as to whether the Veteran ever responded to this letter, and there are no clinical records of any treatment from a psychologist currently associated with the claims file.  Similarly, as part of the Board's remand directives, the April 2014 letter explicitly requested the Veteran provide a release for any recent treatment records.  Although VA Forms 21-4142 (Authorization and Consent to Release Information to VA) were submitted later that month through his attorney, these forms were blank in that no treatment provider(s) was identified.  The United States Court of Appeals for Veterans Claims has held that duty to assist is not a "one-way street," and that if a claimant wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, the Board finds the Veteran has not identified the existence of any relevant evidence that has not been obtained or requested.  

The Board further notes the Veteran has been accorded various VA medical examinations of his service-connected disabilities, to include examinations of his PTSD in May 2010 and May 2014.  As discussed below, the Veteran has essentially contended that it is his PTSD that has rendered him unemployable.  Although the Board found that the May 2010 VA examination provided contradictory information regarding the extent of occupational impairment caused by the PTSD, no such deficiency appears apparent regarding the more recent May 2014 VA examination.  Moreover, no inaccuracies or prejudice is demonstrated with respect to the May 2014 examination, nor has the Veteran indicated his PTSD has increased in severity since that examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran is service connected for PTSD evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable (zero percent); and superficial scars of the bilateral lower extremities, evaluated as noncompensable.  His overall combined disability rating is 40 percent.  See 38 C.F.R. § 4.25.  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The record reflects the Veteran has experience as a computer programmer since 1982.  The May 2010 VA examination noted that he had been unemployed since February 2010, but the more recent May 2014 VA examination noted he was employed part-time, working about 20 hours per week.   In short, there was a period of time in which he was unemployed.  However, the Court has indicated that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

As already noted, the Board previously determined the May 2010 VA examiner provided contradictory information as to the extent of occupational impairment due to the service-connected PTSD.  In pertinent part, the examiner concluded that the Veteran was unable to attain gainful employment due to his PTSD-related anxiety, but at the same time, concluded that he had only mild social and occupational impairment.  Due to these contradiction, the Board remanded the case for a new examination.

The May 2014 VA examination concluded that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Furthermore, the examiner explicitly opined that the Veteran's condition did not preclude him from working, and emphasized the fact he was currently working part-time.  The Board also wishes to emphasize that the Veteran reported he felt his overall conditions were about the same as 4 years ago (i.e., at the time of the prior examination).  As such, the May 2014 VA examiner's findings as to employability would appear to be consistent with the Veteran's level of occupational impairment throughout the pendency of this case.

The Board further finds that the May 2014 VA examiner's opinion appears consistent with the anecdotal evidence of record.  Although the Veteran previously contended his PTSD and anxiety prevented him from obtaining new employment, he did report that he became unemployed in February 2010 because the position he had been working in for almost a year was terminated due to downsizing.  In other words, he did not become unemployed due to his service-connected PTSD, or his other service-connected disabilities.  Moreover, his service-connected disabilities did not prevent him from obtaining employment and working part-time by the time of the May 2014 VA examination.

The Board also wishes to reiterate that the Veteran has not contended he is unemployable due to his other service-connected disabilities, either by themselves or in combination to include with his PTSD.  No such finding is indicated by the other evidence of record, to include prior VA medical examinations of these service-connected disabilities in May 2010.  As such, it reflects that not only is he not unemployable due to his service-connected disabilities, but no development to include additional examination is necessary to determine the combined affect of his service-connected disabilities on his employability.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Based on the foregoing, the Board concludes the preponderance of the evidence is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Although the Board does not dispute he experiences occupational impairment due to these disabilities, the record reflects such impairment has been adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired).

As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

For these reasons, the Board finds the benefit sought on appeal must be denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


